DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: this application is a continuation of Patent Application 15/750,001 (now US Patent No. 10,780,208).  Paragraph 0001 of this application needs to be updated to reflect the continuation status.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 3, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akkerman et al. US 2012/0089225.
Regarding claims 2 and 5:  Akkerman discloses a pump casing 15 (figures 1-4) comprising a blood flow inlet 20 and a blood flow outlet 25, a impeller 75 arranged in the pump casing 15 and rotatably supported in the pump casing by a bearing 60 so as to be rotatable about an axis for rotation, the impeller having a blade (paragraphs 0045-46, paragraph 0055) for conveying blood from the inlet to the outlet, wherein the bearing 60 
Regarding claim 2: Akkerman discloses that the stationary bearing is a cone extending along the axis for rotation, the bearing is tapered in shape (figure 6, the bearing is 60).
Regarding claim 8:  Akkerman discloses that the impeller has a second blade 210 which is downstream and in a gap and is a hydrodynamic bearing (paragraph 0055, figures 15-16).  
Allowable Subject Matter
Claims  4, 6-7 and 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Once the prior art rejections have been addressed a detailed reasons for allowance will be provided. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792